t c summary opinion united_states tax_court samer mikhail and mariana mikhail petitioners v commissioner of internal revenue respondent docket no 20199-12s filed date samer mikhail and mariana mikhail pro sese william r brown jr for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 the issues for decision are whether petitioners engaged in sales and recruiting activities for profit within the meaning of sec_183 if so whether petitioners substantiated deductions they claimed for vehicle and travel_expenses and whether petitioners are liable for an accuracy-related_penalty under sec_6662 to the extent not discussed herein other adjustments are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in florida continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar i petitioners dr mikhail graduated from the new york college of osteopathic medicine in and completed his medical residency at the university of south florida in since then he has worked full time as a physician practicing internal medicine at a hospital operated by the u s department of veterans affairs in florida the wages that dr mikhail earns as a physician are petitioners’ primary source_of_income during the final year of his medical residency dr mikhail earned dollar_figure his wages during and were dollar_figure dollar_figure dollar_figure and dollar_figure respectively mrs mikhail graduated from baruch college in new york with a bachelor’s degree in international marketing in she worked for myers international and later r j reynolds in new york city between and petitioners are the parents of two children a son born in and a daughter born in since mrs mikhail has had some short-term part- time jobs but she has primarily been a homemaker ii amway amway corp amway is a supplier of household cosmetic and nutritional products that are sold by individuals distributors through direct marketing amway’s compensation of its distributors is based on the volume of the distributors’ sales to customers and the volume of sales made by downline distributors amway distributors are permitted to purchase amway products for personal consumption at a discounted price amway’s compensation system for distributors results in a pyramidlike network of distributors under this system an upline or sponsor distributor is encouraged to recruit new downline distributors to become part of his or her organization downline distributors likewise are encouraged to recruit new distributors who in turn become legs of the original upline distributor’s organization downline distributors recruited by the same upline distributor are referred to as crossline distributors an upline distributor receives bonus payments from amway based on the volume of sales as opposed to profits generated by the downline distributors who are part of his or her organization see nissley v commissioner tcmemo_2000_178 for a more complete description of amway’s compensation system iii petitioners’ amway activities dr mikhail was recruited as an amway distributor by his dentist in and he began to operate a distributorship under the name the logos at the time petitioners had no experience in direct marketing or operating a small_business dr mikhail testified that he conducted independent research to learn more about amway he concluded that negative assessments about the amway business model are attributable to individuals who did not follow the system petitioners conducted their amway activities in accordance with instructions from their upline distributors educational materials obtained from an amway-related educational system known as leadership team development ltd and information obtained while attending amway seminars workshops and conferences petitioners did not seek advice from disinterested professionals develop a business plan prepare profit projections or undertake any type of market analysis petitioners attended weekly and monthly amway meetings held locally and elsewhere in florida during they attended five national amway ltd sells books and cds that contain instruction and training for amway distributors conferences most of which were held out of state petitioners also hosted some weekly meetings for amway distributors and recruits in their home petitioners took trips to new york and texas to discuss amway with family and friends dr mikhail testified that the time he devotes to amway activities is largely directed at recruiting new distributors he further testified that he usually spends his lunch hour as well as an hour or two after work and approximately three hours every weekend on amway activities and that amway is always at the forefront of his mind dr mikhail spent more time on amway activities than mrs mikhail mrs mikhail testified that she is responsible for bookkeeping business management and organization of amway parties and events during she maintained records of the couple’s amway-related expenses including a mileage log a spreadsheet listing monthly expenses and credit card statements petitioners did not use their amway records to prepare a formal budget or conduct a break-even analysis petitioners sold amway products to family members close friends and coworkers at the time of trial petitioners had customers who purchased amway products from them sporadically petitioners testified that approximately of their amway sales volume was attributable to products and services that they purchased for personal consumption such as food diapers clothing and household products they also enjoyed amway-related discounts on products and services purchased from businesses and retailers such as disney sony nike and best buy petitioners initially attempted to recruit family members and friends as downline distributors but found that most of them were unable to overcome their life circumstances and continue to build amway with us petitioners later altered their recruitment strategy by frequenting upscale restaurants and shopping areas and striking up conversations with people they encountered with the aim of identifying what they termed learners petitioners purchased books and cds from ltd and gave them to potential recruits although petitioners testified that they registered some downline distributors along the way by the end of they had no downline distributors dr mikhail acknowledged that he was unable to spend sufficient time on amway activities while he was fulfilling his medical residency requirements between and in petitioners recruited a downline distributor who apparently began to register her own downline distributors thereby expanding petitioners’ organization iv petitioners’ amway losses petitioners filed joint federal_income_tax returns for the years through petitioners attached to each of those returns a schedule c profit or loss from business identifying dr mikhail as the proprietor of a sales and recruiting business as of the time of trial petitioners had never reported an annual profit from their amway activity from to petitioners reported cumulative net losses attributable to the amway activity of dollar_figure as follows tax_year total gross_receipts net_loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners testified that they believed that they would eventually earn profits from the amway activity over the long run and that the activity would provide financial benefits to their family for years to come petitioners further testified that the losses they have incurred will be offset by gains that they expect to earn in and the years thereafter v petitioners’ tax_return petitioners timely filed a joint federal_income_tax return for reporting that dr mikhail and mrs mikhail earned wages of dollar_figure and dollar_figure respectively petitioners attached to the return a schedule c reporting gross_receipts of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure in respect of the amway activity petitioners reported the following amway-related expenses item amount vehicle dollar_figure legal professional services big_number office expenses big_number supplies travel big_number meals and entertainment other expenses big_number total big_number this item represents the amount petitioners paid to ltd for amway training materials petitioners reported total_tax of dollar_figure for vi notice_of_deficiency and increased deficiency respondent issued a notice_of_deficiency to petitioners disallowing the deductions they claimed on schedule c for vehicle and travel_expenses for lack of substantiation respondent determined a tax_deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 after filing an initial answer to the petition respondent filed an amended answer alleging that petitioners did not engage in the amway activity with the intent of earning a profit in and they are not entitled to deductions in excess of their gross_receipts from the activity in accordance with the provisions of sec_183 in conjunction with these allegations respondent asserted that petitioners are liable for an additional deficiency and an increased accuracy-related_penalty under sec_6662 vii tax_return preparation petitioners delivered their tax records for to ron hienstand a certified_public_accountant c p a who has prepared their tax returns since mr hienstand prepared the return in accordance with petitioners’ tax records and filed the return electronically petitioners testified that they relied on mr hienstand to properly prepare their return discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 the commissioner bears the burden_of_proof however in respect of an increased deficiency rule a as previously mentioned respondent filed an amended answer asserting that petitioners are liable for an increased deficiency and accuracy-related_penalty on the ground they did not engage in the amway activity with the requisite profit objective consequently respondent bears the burden_of_proof on that issue see sec_7491 and 116_tc_438 i sec_183 under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 84_tc_227 aff’d without published opinion 782_f2d_1027 3d cir dreicer v commissioner t c pincite sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent see 68_f3d_868 5th cir aff’g tcmemo_1993_634 sec_1_183-2 income_tax regs for purposes of deciding whether the taxpayer has the requisite profit objective profit means economic profit independent of tax savings 81_tc_210 the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors supporting or rebutting the existence of a profit objective is controlling id rather all facts and circumstances with respect to the activity are to be taken into account golanty v commissioner t c pincite sec_1_183-2 income_tax regs a manner in which petitioners carried on the amway activity if a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records it may indicate a profit objective sec petitioners did not identify any assets used in the amway activity that they expected to appreciate in value thus this factor is not relevant to our analysis b income_tax regs however if there is a lack of evidence that the taxpayer’s records were used to improve the performance of a losing operation such records generally do not indicate a profit objective golanty v commissioner t c pincite see campbell v commissioner tcmemo_2011_ wl at keeping records only for purposes of preparing tax returns is not indicative of a profit objective see rowden v commissioner tcmemo_2009_41 kinney v commissioner tcmemo_2008_287 although petitioners kept records of their amway expenses they did not use those records to analyze their business performance or to prepare profit projections a break-even analysis or a formal budget despite several years of activity during which they realized cumulative net losses of dollar_figure petitioners failed to make any meaningful change in their strategy or tactics in an effort to increase the likelihood of earning a profit on this record it is a fair inference that petitioners used their records only to compute the amounts of losses attributable to the amway activity when preparing their tax returns considering all the facts and circumstances we conclude that petitioners did not conduct the amway activity in a businesslike manner b expertise of petitioners or their advisers preparation for the activity by extensive study of its accepted business practices or consultation with those who are expert therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs petitioners had no experience in direct marketing activities or operating a small_business before dr mikhail was recruited as an amway distributor in petitioners obtained advice only from upline distributors--persons who had a direct financial interest in the maximization of petitioners’ sales volume without regard to whether they would realize a profit see ogden v commissioner tcmemo_1999_397 amway upline distributors’ advice may be biased because of financial interest in downline distributor’s sales volume aff’d 244_f3d_970 5th cir moreover considering their lack of expertise we find it noteworthy that petitioners did not attempt to educate themselves by conducting an independent market analysis or drafting a business plan for the amway activity this factor weighs against petitioners c the time and effort expended by petitioners in carrying on the activity the fact that the taxpayer devotes substantial time and effort to carrying on an activity may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioners attended local amway meetings weekly and monthly and they attended amway conferences often out of state regularly nevertheless dr mikhail candidly admitted that he was not able to devote sufficient time and effort to the amway activity during to 2007--the period of his medical residency as we see it he likewise was not able to devote sufficient time to the activity after taking into account his obligations as a full-time physician petitioners acknowledged that dr mikhail spent more time on the activity than mrs mikhail under the circumstances we conclude petitioners did not spend a significant amount of time on the amway activity see kinney v commissioner tcmemo_2008_287 this factor weighs against petitioners d petitioners’ success in carrying out other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the activity in question was engaged in for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners had no prior experience engaging in a direct marketing distributorship or managing a small_business of any sort this factor weighs against petitioners e petitioners’ history of income or loss a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs see golanty v commissioner t c pincite however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 aff’d 379_f2d_252 2d cir see also nissley v commissioner tcmemo_2000_178 at the time of trial petitioners had never reported an annual profit in respect of the amway activity to the contrary they reported cumulative net losses of dollar_figure from through the modest gross_receipts that petitioners derived from the activity have been eclipsed by the substantial expenses they incurred over the years although petitioners testified that they believe the amway activity will eventually generate profits we cannot discern on this record any definitive trend to the upside for petitioners and there certainly is no indication that they are on their way to the level of profitability that would allow them to recoup the substantial cumulative losses they have incurred to date in sum petitioners’ history of consistent and substantial losses is indicative of a lack of profit objective see golanty v commissioner t c pincite ogden v commissioner tcmemo_1999_397 this factor weighs against petitioners f occasional profits the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs as discussed above petitioners’ amway activity has produced little in the way of annual receipts and no profits and resulted in a sustained pattern of substantial losses petitioners’ inability to earn a profit is indicative of their lack of profit_motive see golanty v commissioner t c pincite nissley v commissioner tcmemo_2000_178 this factor weighs against petitioners g petitioners’ financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id dr mikhail is a successful physician and his wages are the primary source of petitioners’ income during the final year of his residency he earned wages of dollar_figure during and his wages increased to dollar_figure dollar_figure dollar_figure and dollar_figure respectively the losses that petitioners have claimed from the amway activity served to offset substantial amounts of dr mikhail’s wages decreasing petitioners’ taxable_income and achieving substantial tax savings this factor weighs against petitioners h elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are elements of recreation or personal pleasure sec_1_183-2 income_tax regs we have previously observed that there are significant elements of personal pleasure attached to the activities of an amway distributorship and that ‘an amway distributorship presents taxpayers with opportunities to generate business deductions for essentially personal expenditures’ campbell v commissioner tcmemo_2011_42 quoting brennan v commissioner t c memo the record shows that petitioners used their amway distributorship as a means to generate deductions for essentially personal expenditures and to enjoy discounts on items they purchased for personal consumption the availability of consumer product discounts for personal_use merchandise is a factor supporting the conclusion that petitioners lacked a profit objective see campbell v commissioner tcmemo_2011_42 nissley v commissioner tcmemo_2000_178 ogden v commissioner tcmemo_1999_397 we also note that petitioners traveled together to attend amway seminars and conferences in various cities took trips to new york and texas to discuss amway with family and friends and hosted meetings that had a social component all things considered we conclude that petitioners derived personal benefits and pleasure from the amway activity this factor weighs against petitioners i conclusion considering all the facts and circumstances we hold that petitioners did not conduct the amway activity in a businesslike manner and respondent has demonstrated by a preponderance_of_the_evidence that they did not engage in the activity with the requisite profit objective during the taxable_year consequently we sustain respondent’s assertion set forth in his amendment to answer that petitioners are not entitled to a deduction for the net_loss of dollar_figure that they reported on schedule c in respect of the amway activity for ii accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has discharged his burden of production under sec_7491 by showing that petitioners had a substantial_understatement_of_income_tax for within the meaning of sec_6662 before filing their tax_return for petitioners had claimed deductions in respect of losses attributable to the amway activity for several years without challenge by the internal_revenue_service petitioners maintained records of their annual amway-related expenses and on this record we cannot say that those records were incomplete inaccurate or in any way misleading petitioners relied on mr hienstand a c p a to prepare a complete and correct return for the year in issue considering all the facts and circumstances we conclude that there was reasonable_cause for and petitioners acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs consequently we hold that petitioners are not liable for an accuracy-related_penalty for respondent originally determined a deficiency of dollar_figure for the year in issue--an amount that exceeds of the tax required to be shown on the return the understatement of income_tax attributable to the disallowance of a deduction equal to petitioners’ net_loss from the amway activity for will exceed the original deficiency amount to reflect the foregoing decision will be entered under rule
